DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s response filed June 2nd has been entered and made of record.  Applicant has not amended any claims.  Claims 1-10 are pending.
	Applicant’s arguments have been considered but are not found to be persuasive for at least the following reasons:
	Applicant argues that Sriram does not disclose the step of: perform object detection in a detected pedestrian area by directly using a deep learning program.
	Examiner disagrees.  Sriram clearly discloses the first step of detecting a pedestrian area in which a pedestrian is located in an input image (Figs. 3A and 3B, step B352).  
	Sriram also clearly discloses the step of perform object detection in a detected pedestrian area by directly using a deep learning model (Fig. 3B, steps B354, B358 and B360).  Sriram teaches determining a pedestrian region, an object region, overlap region and/or union region (paragraphs [0037] and [0065]), all of which read broadly on detecting a pedestrian area where a pedestrian is located.  The object region and union regions are determined in the detected pedestrian area and a neural network is used.  Specifically a machine learning model or models are used to determine where the object is in relation to the pedestrian and determines object detection for the purpose of determining that the object has an association with the specific pedestrian (paragraphs [0064]-[0069]).  This is interpreted as detecting an object in a pedestrian area by directly using a deep learning program as broadly recited in the claim.  
	Applicant argues on page 5 of the remarks:
	Thus, Sriram does not disclose the claim 1 feature (2). In Sriram, since the "pedestrian
area" is further divided, the detection robustness may be poor and the detection speed may be
slow. In addition, in Sriram, the accuracy of dividing the "pedestrian area" will also affect the
final detection result. That is, based on present claim 1’s features (2), these noted problems of
Sriram may be solved, and Sriram does not provide a suggestion to be modified to achieve the
present claim 1.
	The detection robustness, accuracy and speed of Sriram are not at issue, especially when the outcome of the Sriram is directed to the exact same result of the claim, determining if objects belong to a person.  The disclosure of Sriram clearly reads on the broadly defined claim language.  The rejection is therefore maintained and accordingly made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2020/0151489 to Sriram et al.

With regard to claim 1, Sriram discloses an apparatus, comprising: 
a processor that couples to a memory (Fig. 1) to, 
detect a pedestrian area in which a pedestrian is located in an input image (Figs. 3A and 3B, step B352, one or more persons are identified in an image.  In the example image the person identified is waling and considered to be a pedestrian); 
perform object detection in a detected pedestrian area by directly using a deep learning model (Fig. 3B, steps B354, B358 and B360, the object is detected and located using a neural network); and 
output detection blocks of detected articles belonging to the pedestrian in the pedestrian area and categories of the detected articles (Fig. 3B, steps B360 and B362, the confidence that an object is associated with the person is determined and the result is output).

With regard to claim 2, Sriram discloses the apparatus according to claim 1, wherein to output the detection blocks, the processor is to, detect detection blocks of candidate articles within the detected pedestrian area including categories and confidences of the candidate articles by directly using the deep learning model (paragraphs [0005]-[0006] and [0026], Sriram discloses categories or object types and also calculates confidences using a neural network of the objects associated with the detected persons); 
screen the candidate articles in the pedestrian area (paragraphs [0005]-[0006]); and 
output the screened candidate articles as the detected articles belonging to the pedestrian (paragraphs [0005]-[0006], the determined objects are evaluated and the objects with the highest confidence determined by the neural network are outputted as associated with the detected persons).

With regard to claim 3, Sriram discloses the apparatus according to claim 2, wherein, the processor screens the candidate articles according to any one or combination of screenings including: 
categories of the candidate articles (paragraph [0026], Sriram disclose determining object types); 
confidences of the categories of the candidate articles (paragraphs [0005]-[0006]); 
an overlap ratio of detection blocks of at least two candidate articles among the detection blocks (paragraph [0006] and Fig. 3A, the ratios of the person and article union bounding shape or overlap shape are used to determine the confidence); and 
a ratio of an area of a detection block of a candidate article among the detection blocks to an area of the pedestrian area in which the candidate article is located (Fig. 3A and paragraphs [0005]-[0006], [0022]-[0024] and [0037], the ratios of the different detected regions are used to determine confidence of the object being associated with the detected person).  

With regard to claim 4, Sriram discloses the apparatus according to claim 3, wherein, the processor is to, reserve only a candidate article with a highest confidence when the overlap ratio of the detection blocks of the at least two candidate articles satisfies a determined condition and categories of the at least two candidate articles are identical or similar, and/or, reserve only a candidate article with a highest confidence when at least two articles of mutually exclusive categories exist in the pedestrian area (paragraph [0039], the object with the highest confidence is chosen as the object associated with the person).  

the apparatus according to claim 1, wherein, the detected articles comprise various types of clothing, carried articles and decorations (paragraph [0026], many different types of objects such as bag, luggage, clothing, etc. are disclosed).

With regard to claim 6, Sriram discloses the apparatus according to claim 1, wherein, the processor is to output positions of the detected articles belonging to the pedestrian in the pedestrian area (Figs. 3A and 3B and paragraphs [0004] and [0026]-[0027], the purpose is to associate detected objects with detected people).

With regard to claim 7, Sriram discloses the apparatus according to claim 1, wherein the processor is to mark an attribute of the pedestrian according to detected categories of the detected articles (paragraphs [0026], [0037]-[0038], attributes of the person detected are marked in relation to the categories of the articles such as the person’s arm being bent or other joints in relation to the object for determining if/hoe the article is being carried by the user).

With regard to claim 9, Sriram discloses an electronic device, comprising the apparatus as claimed in claim 1 (Fig. 1).

With regard to claim 10, the discussion of claim 1 applies. Sriram discloses a method performed by an electronic device (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2020/0151489 to Sriram and the publication titled YOLOv3: An Incremental Improvement by Redmon et al.

With regard to claim 8, Sriram discloses the apparatus according to claim 1, but does not explicitly disclose wherein, the deep learning model is a YoloV3 deep convolutional neural network.  YoloV3 is a readily available object detection system published and described by Redmon et al. in 2018.  Therefore it would have been obvious to one of ordinary skill in the art of object detection at the time of filing to use the YoloV3 system in performing the object detection taught by Sriram.

FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669